[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFFS' FEBRUARY 28, 1989 MOTION TO REARGUE AND/OR OPEN JUDGMENT
After full consideration of all the evidence and claims of the parties, it is concluded that the decision of Deputy Commissioner Barbato dated May 18, 1981 holding that the tax assessments against the petitioners were proper and were made pursuant to law, was correct.
Since the Court has found that the issues were correctly found for the defendant, the motion to reargue "and or" open the judgment is denied.
Charles S. House, State Trial Referee CT Page 2119